Citation Nr: 0627178	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for enhanced physiologic 
tremor of the bilateral hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1995 until August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affair (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to service connection for essential tremors of 
the bilateral hands. 
 
The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing equipment in March 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This claim was remanded by the Board in August 2004 and 
November 2005 for further evidentiary development.  This was 
accomplished, and in June 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for a bilateral tremor 
disability of the hands.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In a November 2004 statement, the veteran raised the issues 
of entitlement to service connection for panic disorder and 
an allergy to caffeine.  He also claimed entitlement to 
service connection for alopecia, which had been previously 
denied by the RO in a September 2002.  Those issues have not 
yet been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].



In a June 2006 statement, the veteran raised a claim of 
entitlement to service connection for "Gulf War Syndrome," 
noting that he had a number of symptoms pertaining to such.  
Though his DD 214 Form indicates that he has no foreign 
service, it appears that he may be attempting to raise claims 
of entitlement to service connection for a number of chronic 
disabilities resulting from an undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2005).  Those issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey, supra.


REMAND

The Board regrets the necessity of again remanding this 
issue, but as explained below such remand is required.

The Board notes that in its November 2005 remand, the RO was 
directed to obtain an examination to determine the nature and 
etiology of the veteran's claimed essential tremors of the 
hands.

In March 2006, a VA examiner reviewed the veteran's claims 
folder and rendered an opinion as to the nature of the 
veteran's essential tremors of the hands, indicating such was 
enhanced physiologic tremor.  However, no opinion as to 
whether the veteran's tremor disability was incurred in or 
aggravated by the veteran's service was rendered.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  In this 
case, although the Board regrets delaying a claim that has 
been in appellate status for years and remanded twice, 
another remand is necessary to ensure proper compliance with 
the Board's November 2005 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should then 
be forwarded to a medical expert, 
who should review the veteran's 
claims folder and render an opinion 
as to whether the veteran's current 
enhanced physiologic tremor of the 
bilateral hands was incurred in or 
aggravated by his service.  If it 
is deemed to be necessary, the 
veteran should undergo VA 
examination and/or diagnostic 
testing.  The opinion should be 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any 
additional development which it 
deems to be necessary, VBA should 
then readjudicate the veteran's 
claim of entitlement to service 
connection for enhanced physiologic 
tremor of the bilateral hands.  
If the benefit sought on appeal 
remains denied, the veteran should 
be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


